Citation Nr: 1535670	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative arthritis, status post surgical fusion with residual scar and intervertebral disc syndrome from August 31, 2010 to November 14, 2011, and in excess of 40 percent from that date.

3.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy from August 31, 2010 to November 14, 2011, and in excess of 20 percent from that date.

4.  Entitlement to a higher rating for left lower extremity radiculopathy, unrated from August 31, 2010 to November 14, 2011, and rated as 20 percent disabling from that date.  

5.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability.

6.  The appropriate combined rating for the Veteran's service-connected disabilities.  

7.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) prior to December 7, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran applied for an increased rating for lower back disability.  The February 2011 rating decision increased the rating for degenerative arthritis, lumbar spine, status post surgical fusion with residual scar and intervertebral disc syndrome from 10 to 20 percent from August 31, 2010, and granted service connection for right lower extremity radiculopathy and assigned it a 10 percent rating from August 31, 2010.  In March 2013, the RO granted service connection for left lower extremity radiculopathy and assigned a 20 percent rating, both effective from November 14, 2011.  

The right and left lower extremity radiculopathy are manifestations of the Veteran's service-connected degenerative arthritis, lumbar spine, status post surgical fusion with residual scar and intervertebral disc syndrome as shown by the November 2010 VA examination report and September and October 2011 VA outpatient treatment records.  Moreover, a regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4 71a, Note (1) ( 2015).  VA is therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition when the claim for an increased rating for low back disability was received on August 31, 2010.  For these reasons, the Board finds that the Veteran's current appeals are as to the ratings to be assigned for degenerative arthritis, lumbar spine, status post surgical fusion with residual scar and intervertebral disc syndrome and the initial ratings for right and left lower extremity radiculopathy, from August 31, 2010 to present.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran presented testimony at a Board hearing in June 2015, and a transcript of the hearing is associated with his claims folder.  

The issues of service connection for a cervical spine disorder, entitlement to TDIU prior to December 7, 2010, and the appropriate combined rating for the Veteran's service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 31, 2010 to November 14, 2011, the Veteran did not have forward flexion of his lumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  

2.  From November 14, 2011, the Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

3.  During the entirety of the claim, the Veteran has not had compensable low back surgical scar manifestations - instead, the scar is superficial, 12 cm by 0.4 cm, and not painful or unstable.  

4.  From August 31, 2010 to November 14, 2011, the Veteran did not have moderate incomplete paralysis of his right sciatic nerve.  

5.  From November 14, 2011, the Veteran does not have moderately severe incomplete paralysis of his right sciatic nerve.  

6.  From August 31, 2010 to September 6, 2011, the Veteran had mild but not moderate incomplete paralysis of his left sciatic nerve.  

7.  From September 6, 2011, the Veteran has moderate but not moderately severe incomplete paralysis of his left sciatic nerve. 
 
8.  The Veteran's bilateral hearing loss disability warrants no more than a Roman number II for the right ear and a Roman number V for the left ear based on the 2011 VA examination; and no more than a Roman number III for each ear based on the 2014 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spine degenerative arthritis, status post surgical fusion with residual scar and intervertebral disc syndrome from August 31, 2010 to November 14, 2011 and in excess of 40 percent for it from November 14, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.118, and Diagnostic Code 5243-5237 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy from August 31, 2010 to November 14, 2011 or in excess of 20 percent for it from November 14, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a 10 percent rating, but not higher, for left lower extremity radiculopathy from August 31, 2010 to September 6, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a 20 percent rating, but not higher, for left lower extremity radiculopathy from September 6, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 4.85, 4.86, and Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in November 2010, February and December 2011.  

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; afforded the Veteran the opportunity to provide testimony before the Board and obtained VA medical opinions or examinations.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Lumbar spine 

The Veteran's service-connected lumbar spine disorder is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237 from August 31, 2010 to November 14, 2011 and as 40 percent disabling from November 14, 2011. 

Under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of lumbar spine to 30 degrees or less; or favorable ankylosis of his entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in November 2010, the Veteran's complaints included inability to walk due to his spine condition, as well as stiffness, fatigue, spasms, decreased motion.  Forward flexion of the Veteran's thoracolumbar spine was to 50 degrees, extension was to 20 degrees, and right and left lateral flexion and rotation were to 25 degrees, with pain at those degrees.  Repetitive motion was possible to the same degrees, with no additional degree of motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was symmetry of spinal motion with normal curves of the spine.    

On VA examination in December 2011, forward flexion of the Veteran's thoracolumbar spine was to 15 degrees, with painful motion at that point; extension was to 5 degrees, with painful motion at that point; and right lateral flexion was to 15 degrees, with painful motion at that point.  Left lateral flexion and right and left lateral rotation were to 10 degrees, with painful motion at that point.  After repetitive use testing with 3 repetitions, forward flexion ended at 5 degrees, extension ended at 0 degrees, right and left lateral flexion ended at 5 degrees, and right lateral rotation ended at 5 degrees.  The Veteran had functional loss, functional impairment, and/or limitation of motion contributed to by less movement than normal, excess fatigability, pain on movement, and balance issues with standing.  He had no muscle atrophy.

On VA examination in May 2014, the Veteran reported that his condition had become worse, that he could not lift very much, that he was having lots of pain and spasms, and that he was laid up for 1-2 or 3 weeks at a time 2-3 times a year or more with flare ups of pain, preventing him from moving without severe pain.  On examination, forward flexion of his thoracolumbar spine was to 50 degrees, with pain beginning at 30 degrees; extension and right and left lateral flexion were to 15 degrees, with pain beginning at 10 degrees.  Right and left lateral rotation were to 20 degrees, with pain beginning at 15 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions without additional limitation in the range of motion.  Functional impairment was contributed to by less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine, but no guarding.  The examiner indicated that the Veteran had intervertebral disc syndrome of his thoracolumbar spine but that he had not had any incapacitating episodes over the past 12 months due to it.  The examiner also indicated that the Veteran regularly used a rollator.  His scar was not greater than 39 square cm, nor was it painful or unstable.  

From August 31, 2010 to November 14, 2011, the evidence does not show or more closely approximate the General Rating Formula criteria for a 40 percent rating for the disability at issue, even when 38 C.F.R. § 4.40, 4.45 are considered.  The Veteran did not have forward flexion of his thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  Instead, on VA examination in November 2010, his forward flexion was to 50 degrees, with no additional degree of motion with repetitive motion.  He did not have favorable ankylosis of his entire thoracolumbar spine as evidenced by the degree of motion which was present.  Accordingly, no more than a 20 percent rating can be assigned prior to November 14, 2011.  

For the period of time from November 14, 2011 to the present, the evidence does not show or more closely approximate the criteria for the unfavorable ankylosis requirement for a 50 percent rating under the General Rating Formula, even when 38 C.F.R. § 4.40, 4.45 are considered.  Clearly, the Veteran does not have or nearly approximate unfavorable ankylosis of his entire thoracolumbar spine as evidenced by the degree of motion which is present.  On VA examination in December 2011, he had sufficient motion, including 15 degrees of thoracolumbar spine forward flexion, to indicate that unfavorable ankylosis of his entire thoracolumbar spine was not present.  Moreover, on VA examination in May 2014, he was able to forward flex, for instance, to 50 degrees, once again showing that he does not have unfavorable ankylosis of the entire thoracolumbar spine.   

The criteria for rating the Veteran's lumbar spine disorder under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provide for a 20 percent rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  NOTE (1) to it indicates that that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

On VA examination in November 2010, the Veteran indicated that he had incapacitating episodes in 2010 for 21 days, but that no physician had recommended bed rest and that the physician did not have a phone number.  

On VA examination in December 2011, the Veteran indicated that when he had flare ups, he could not do anything and stayed in bed.  

On VA examination in December 2012, the examiner indicated that the Veteran had had at least 2 weeks but less than 4 weeks of incapacitating episodes over the past 12 months. 

The May 2014 VA examination report indicates that the Veteran has intervertebral disc syndrome but that he had not had any incapacitating episodes of intervertebral disc syndrome over the past 12 months due to intervertebral disc syndrome.  

The Veteran testified during his June 2015 hearing that frequently now, during the last year and a half, he had been bedridden for at least 3 days and sometimes 7, and that this had occurred 3 times this year so far.  He stated that his doctor several times had told him to take medicine and bed rest.  He did not need to go back and forth and make an appointment just to get a chit because he did not need a chit to stay on bed rest.  

Based on the evidence, the Board finds that from August 31, 2010 to November 14, 2011, the Veteran did not have incapacitating episodes having a duration of at least 4 weeks in the past 12 months, to warrant a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran indicated on VA examination in November 2010 that he had had incapacitating episodes in 2010 for only 21 days, and that no physician had recommended bed rest.  Four weeks or more of incapacitating episodes in the past 12 months is not shown.  

The Board also concludes that from November 14, 2011, he has not had incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months to warrant a 60 percent rating under the Incapacitating Episodes Formula.  The December 2012 VA examination report indicates that the Veteran had at least 2 weeks but less than 4 weeks of incapacitating episodes over the past 12 months.  His May 2014 VA examination report states that he had no incapacitating episodes over the past 12 months.  

While he testified in June 2015 that he had been told by a doctor several times to take medication and bedrest when necessary, the duration of incapacitating episodes over the past 12 months appears to be less than that required for a higher rating at any point during the rating period.  

Next, the scar associated with the Veteran's lumbar spine surgery does not warrant a separate compensable rating either, under 38 C.F.R. § 4.118, for any part of the rating period, as the evidence including the November 2010, December 2011, and May 2014 VA examination reports shows that it is less than 929 square cm and is superficial and not painful or unstable.  Since it is superficial and not of the head, face, or neck, and does not have an area of 929 square cm or greater, and is not painful or unstable, a compensable rating cannot be assigned for it under 38 C.F.R. § 4.118.  

The Board finds that no rating other than those assigned for right and left lower extremity radiculopathy, discussed below, should be assigned for associated objective neurologic abnormalities, including bowel, bladder, or erectile impairment, as the evidence including the December 2011 and May 2014 VA examination reports shows that these are not present.  

Lower extremity radiculopathy

The Veteran has appealed for a higher rating for right and left lower extremity radiculopathy.  His right lower extremity radiculopathy is rated as 10 percent disabling prior to November 14, 2011, and as 20 percent disabling from that date.  His left lower extremity radiculopathy is unrated prior to November 14, 2011, and rated as 20 percent from that date.  

Diagnostic Code 8520, for the sciatic nerve, and under which the disorders are rated, provides for a 10 percent rating for mild sciatic nerve incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 40 percent rating for moderately severe incomplete paralysis.  A 60 percent rating is provided for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, and an 80 percent rating is provided for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

The provisions of 38 C.F.R. § 4.123 indicate that neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  

On VA examination in November 2010, the Veteran complained of severe pain that traveled down his legs, with numbness in the right leg.  He stated that the pain, relieved by Vicodin, was exacerbated by physical activity and walking.  He reported that he could not bend, lift, or sit for more than 30 minutes at a time.  On examination, he had sensory deficit in the right anterior lower thigh, right lateral thigh and medial leg, and bilateral dorsal feet and right lateral foot.  Right and left lower extremity reflexes were 2+ each for knee and ankle jerks.  The examiner indicated that the most likely nerve affected was the sciatic nerve.  

On VA evaluation on September 6, 2011, the Veteran reported pain for 9 months, and shooting pain down his left and right legs, right greater than left, now over the past 6 weeks with pain that shoots down both thighs anteriorly.  He stated that tingling/numbness in the feet started on the right side and now was present on the left side, and that he had numbness on the right thigh to the foot.  On observation, his reflexes were 1+ bilaterally at the patella and Achilles, with 5/5 strength in the hips, 4+/5 left knee extensor, 5/5 right knee extensor, and 5/5 gastrocnemius bilaterally.  He had decreased sensation in the right feet to mid-thigh bilaterally and decreased sensation in the left foot to knee.  

On VA examination in December 2011, the Veteran's muscle strength testing was 5/5 bilaterally for hip flexion and knee extension; 4/5 for right ankle plantar flexion, 5/5 for left ankle plantar flexion and dorsiflexion and for left great toe extension, and 3/5 for right ankle dorsiflexion and great toe extension, with no muscle atrophy.  Deep tendon reflexes were 1+ at the knees and 0 at the ankles.  Sensation to light touch was normal at the upper anterior thighs, and at the thighs/knees; decreased in the right lower leg/ankle, and normal at the left lower leg/ankle.  The examiner indicated that the Veteran had no constant right or left lower extremity pain, severe intermittent right lower extremity pain, paresthesias, and/or dysesthesias and numbness, and moderate intermittent left lower extremity intermittent pain, paresthesias and/or dysesthesias, and numbness.  He also had absent reflexes and sense to cold and vibration, right greater than left.  The examiner indicated that the Veteran's sciatic nerves were involved bilaterally, and that he used a wheeled walker for his intervertebral disc syndrome.  

The May 2014 VA examination report shows that the Veteran's muscle strength was 4/5 bilaterally for hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension, and that there was no muscle atrophy.  Reflexes were all normal.  Sensory examination was normal at the upper anterior thighs and at the thighs/knees, and decreased at the lower legs/ankles and feet/toes.  The examiner indicated that the Veteran had no constant right lower extremity constant pain and mild right and left lower extremity intermittent pain, paresthesias, and/or dysesthesias, and numbness, and that the sciatic nerve was involved.  

Based on the evidence, the Board finds that from August 31, 2010 to November 14, 2011, a rating greater than 10 percent is not warranted for the Veteran's  service-connected right lower extremity radiculopathy, as the evidence did not show or nearly approximate moderate incomplete paralysis of the right sciatic nerve during that time period.  On VA examination in November 2010, he had merely a sensory deficit in the right anterior lower thigh, right lateral thigh and medial leg, and dorsal and lateral right foot.  Knee and ankle jerks were normal.  And on evaluation in September 2011, his right lower extremity reflexes were 1+ and he had 5/5 strength in his right hip, knee extensor, and gastrocnemius, and only decreased sensation in the right foot to mid-thigh.  The Board finds this to be consistent with no more than mild incomplete paralysis of the right sciatic nerve, warranting no more than a 10 percent rating.  Mere sensory deficits were present, with normal knee and ankle jerks, 1+ reflexes, and normal strength throughout.  

Also based on the evidence, the Board finds that from November 14, 2011, a rating greater than 20 percent is not warranted for the Veteran's service-connected right lower extremity radiculopathy, as the evidence does not show or nearly approximate moderately severe incomplete paralysis of the right sciatic nerve.  The December 2011 VA examination showed 5/5 muscle strength on the right, except for 4/5 right ankle plantar flexion and 3/5 ankle dorsiflexion and great toe extension, with no muscle atrophy and 1+ deep tendon reflexes at the knee and 0 at the ankle.  The Veteran did not have constant right lower extremity pain.  On VA examination in May 2014, he had 4/5 hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension, and again he had no muscle atrophy.  Furthermore, reflexes were all normal and sensory examination was normal at the upper anterior thigh and thigh/knee, and decreased instead of absent at the lower leg/ankle and foot/toes.  The Board finds this to be consistent with no more than moderate incomplete paralysis of the right sciatic nerve, particularly in light of the absence of atrophy and the sensory and motor abilities that remain.  

Based on the evidence, the Board finds that from August 31, 2010 to September 6, 2011, a 10 percent rating, but not a 20 percent rating, is warranted for the Veteran's service-connected left lower extremity radiculopathy, as he had mild but not moderate incomplete paralysis of his left sciatic nerve.  On VA examination in November 2010, he had a sensory deficit only in the left dorsal foot, and his reflexes were 2+ at the left knee and ankle.  

Also based on the evidence, the Board finds that from September 6, 2011, a 20 percent rating is warranted for the Veteran's service-connected left lower extremity sciatica, as the evidence nearly approximated moderate incomplete paralysis of the Veteran's left sciatic nerve from that date.  On that date, he had 1+ reflexes at the patella and Achilles, and decreased sensation from the left foot to knee, and only 4+/5 left knee extensor strength.  

The Board finds that from September 6, 2011, however, a disability rating in excess of 20 percent is not warranted for left lower extremity radiculopathy.  The September 2011 report shows 1+ instead of absent lower extremity reflexes, with strength normal in all tested muscles except for the left knee extensors (which were almost normal at 4+/5), and only decreased sensation in the left foot to knee, instead of absent sensation there or elsewhere.  On VA examination in December 2011, his muscle strength was 5/5 throughout as tested in the left lower extremity, with no muscle atrophy, and his deep tendon reflexes were 1+ at the knee and 0 only at the left ankle.  Furthermore, his light touch sensation was normal as tested throughout the left lower extremity.  This is consistent with no more than moderate incomplete paralysis of the sciatic nerve on the left.  Sensation to light touch was normal throughout the left lower extremity as tested.  The Veteran had no constant left lower extremity pain, and only moderate intermittent left lower extremity pain.  The May 2014 VA examination showed 4/5 muscle strength in the left lower extremity, which is substantial, with no atrophy.  All reflexes were normal, and sensory examination was decreased only in the left lower leg/ankle and foot/toes.  The Board finds this to be consistent with no more than moderate incomplete paralysis of the left sciatic nerve, particularly in light of the absence of atrophy and the sensory and motor abilities that remain.  

Hearing loss

The Veteran filed the current claim for increased rating in August 2010, and he appeals for a higher rating for his service-connected bilateral hearing loss disability, which is rated as 10 percent disabling, under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the Court noted that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The test procedures required to measure hearing loss disability are set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in evaluating hearing loss disability.  Thus, an examination that meets the requirements of 38 C.F.R. § 4.85 and the assignment of the disability evaluation through the mechanical application of the rating schedule, as recognized by the Court in Lendemann, would meet the statutory and regulatory requirements that the rating be based, as far as practicable, upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155.   

On VA examination in November 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
65
65
55
LEFT
30
65
70
80
61

Speech recognition scores, using the Maryland CNC test, were 88 percent in the right ear and 72 percent in the left ear.  The Veteran reported that he had difficulty hearing and understanding conversation and that resulted in communication problems with his family.  The examiner characterized the functional effect as difficulty communicating.  

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral II for the right ear and Roman numeral V for the left ear.  These numeric designations yield a 10 percent evaluation using 38 C.F.R. § 4.85, Table VII.

On VA examination in February 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
75
85
85
73
LEFT
45
80
85
90
75

Speech recognition scores, using the Maryland CNC test, were 88 percent in the right ear and 84 percent in the left ear.  The examiner characterized the functional impairment as "can't hear clearly."  

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral III for each ear.  These numeric designations would yield a noncompensable evaluation using 38 C.F.R. § 4.85, Table VII, but the RO has maintained the 10 percent rating, finding that this examination does not show sustained improvement.

Neither examination revealed patterns of exceptional hearing loss; thus, consideration of 38 C.F.R. § 4.86 is not warranted.  

Given the above, a disability rating in excess of 10 percent is not warranted for bilateral hearing loss disability under the rating schedule.  The audiometry described accords with no more than a 10 percent rating under Diagnostic Code 6100.  

The Veteran argued in September 2011 that his hearing rating should be at least 50 percent, as he requires hearing aids, but whether or not hearing aids are required is not part of the rating criteria found in 38 C.F.R. §§ 4.85, 4.86, and so that is irrelevant.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Hearing impairment is rated under the rating schedule based on hearing acuity without the use of hearing aids, per 38 C.F.R. § 4.85(a).  The Veteran also argued that the most recent VA examination showed less of a hearing loss than the earlier one because of how it was performed, and he provided testimony on how it was performed during his June 2015 hearing.  However, neither audiometric examination showed more than 10 percent hearing loss disability under the rating schedule, and a 10 percent disability rating has been retained despite the more recent VA examination report showing better audiometric results.  

Other considerations

The Board has also considered lay statements from the Veteran to the effect that his disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability for his disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeals.  The medical findings (as provided in the examination reports and the relevant clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints that his disabilities are worse than rated, to the extent that rating increases have not been granted.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's hearing loss are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's hearing loss that would render the schedular criteria inadequate.  The Board has considered the functional impact of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  With regard to his lumbar spine disability and associated neurological manifestations, the rating criteria affords higher ratings based upon limitation of motion, taking into account functional loss such as pain, as well as sciatic symptoms, but more severe symptoms or findings were not shown in this instance.  The symptoms reported by the Veteran, such as of being unable to walk, pain relieved by Vicodin, stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness; and of increased time completing tasks or being unable to perform certain tasks such as climbing, stooping, kneeling, and crouching are contemplated by 38 C.F.R. §§ 4.40, 4.45, and 4.71a.  The reports that he has to use a walker and that his stamina was very limited, and that he had no ability to lift, push, pull heavy objects, or bend, squat, or twist at the waist repetitively are contemplated.  The lower extremity complaints are similarly contemplated by the rating criteria concerning sciatic nerve paralysis.  

Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, that the service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that one or more service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU has already been awarded effective from December 7, 2010, as reflected by rating decisions which show that a TDIU has been granted from that date, which is when a VA Form 21-8940 was filed.  However, the Veteran filed a claim for an increased rating for his service-connected lumbar spine disability on August 31, 2010, and had alleged in his December 7, 2010 VA Form 21-8940 that he had become disabled to work due to PTSD and a back injury in October 2010.  The Board finds, for reasons explained in further detail below, that this matter should be remanded to the RO for further development and consideration.  Rice v. Shinseki, 22 Vet. App.447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Otherwise, the preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 20 percent for lumbar spine degenerative arthritis, status post-surgical fusion with residual scar and intervertebral disc syndrome from August 31, 2010 to November 14, 2011, and a disability rating in excess of 40 percent from November 14, 2011, is denied.

A disability rating in excess of 10 percent for right lower extremity radiculopathy from August 31, 2010 to November 14, 2011, and in excess of 20 percent from that date is denied.

A 10 percent rating is granted for left lower extremity radiculopathy from August 31, 2010 to September 6, 2011, and a 20 percent rating, but not higher, is granted from September 6, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

A disability rating in excess of 10 percent for bilateral hearing loss disability is denied.


REMAND

Total rating

The Veteran filed a formal claim for a TDIU on December 7, 2010, and he has been awarded his TDIU effective from that date.  However, an August 11, 2010 document of record from his former employer, which was received on August 31, 2010, indicates that action was taken to terminate him on August 11, 2010 after complaints were received about him on August 3, 2010 concerning his use of foul language, his yelling and swearing at employees, and his calling employees swear words or bad names.  It is not clear whether he was terminated on August 3, 2010, which might lead to a TDIU being awarded from the August 31, 2010 date of claim, or if he continued to be employable until some point in October 2010, which is what he reported in a VA Form 21-8940 which he submitted on December 7, 2010.  In that form, he alleged that he was unemployable due to a combination of his service-connected PTSD and his back disability.  The Board once again notes that the Veteran's claim for an increased rating for his service-connected lumbar spine disability, which was filed on August 31, 2010, should be seen as including his right and left lower extremity radiculopathies caused by it which are separately ratable as indicated above.  To accord the Veteran due process, the RO should further and fully develop the matter of specifically when he became unemployable due to service-connected disabilities, and then readjudicate the claim for TDIU prior to December 7, 2010.  

Cervical spine

A July 1982 service treatment record shows complaints of left shoulder and arm numbness, and an assessment of C3-4-5 nerve root irritation.  An October 2011 VA MRI of the Veteran's cervical spine shows a small posterior disc bulge at C2-3, a subluxation of C4 with small posterior disc bulge at C3-4 and mild central canal stenosis, and possible mild right neural foramina stenosis by right foraminal osteophyte/facet degenerative disease.  The Veteran has testified in June 2015 that he has neck tightness, that his neck has bothered him since service, and that he feels that it is related to his service-connected back disability.  In-service symptomatology is shown, as is a service-connected low back disability, and there is also some medical evidence including from VA in October 2011 suggesting that he has current cervical spine disability.  Accordingly, the Board finds that a VA examination is necessary for this claim, as indicated below, pursuant to 38 C.F.R. § 3.159.  

Combined rating

A 70 percent rating combined rating has most recently been assigned by the RO from August 31, 2010, an 80 percent combined rating has been assigned from February 10, 2011, and a 90 percent combined rating has been assigned by the RO from November 14, 2011, as reflected by its January 2014 rating decision.  The claim for service connection for cervical spine disability was also received on November 14, 2011.  The appropriate combined rating for the Veteran's service-connected disabilities may have changed due to the higher ratings granted herein, and may change further if service connection is granted for a cervical spine disorder.  Accordingly, the Board finds that the RO should again adjudicate the claims being remanded and again determine the appropriate combined ratings for the Veteran's service-connected disabilities before returning this matter to the Board for final review.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding a claim of secondary service connection. 

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his neck since 2010.  After securing the necessary release, obtain these records.

3.  Obtain any other available evidence as to when the Veteran became unemployable due to service-connected disabilities, including any clarifying statements from him as to whether he continued to work or was capable of engaging in substantially gainful between August 11, 2010 and October 2010, and if so, on what exact date he last worked substantially gainfully.  

4.  After the above development is completed, schedule the Veteran for an appropriate VA examination or medical opinion to determine whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disorder is related to any in-service disease, injury, or symptomatology, including the July 1982 service complaints of left shoulder and arm numbness, with an assessment of C3-4-5 nerve root irritation.  

Additionally, the examiner must opine as to whether it is at least as likely as not that any current cervical spine disorder was either (a) caused by, or (b) aggravated by his service-connected lumbar spine degenerative arthritis, status post-surgical fusion with residual scar and intervertebral disc syndrome.  

The claims folder and copies of all pertinent records should be made available to the examiner for review.  A complete rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


